Citation Nr: 1010447	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-31 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for status 
post right salpingo-oophorectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1981 to 
September 1989, and from October 1990 to November 2001.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an August 2005 decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Louis, Missouri, which granted the Veteran's 
claim for service connection for status post right salpingo-
oophorectomy, with an initial non-compensable evaluation, 
effective of February 9, 2005.  In October 2006, the St. 
Louis RO granted an earlier effective date of December 28, 
2004 for the Veteran's service-connected disability.  


FINDING OF FACT

During the pendency of this appeal, the Veteran's right 
status post salpingo-oophorectomy has been manifested by the 
surgical removal of the right ovary only.


CONCLUSION OF LAW

The criteria for an initial compensable rating for right 
status post salpingo-oophorectomy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.116, Diagnostic Code 7619 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim for an increased initial 
rating, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of entitlement to service connection has 
been more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required, 
since the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008) (where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  

Nevertheless, the Board notes that a pre-adjudication notice 
letter dated February 2005 advised the Veteran how to 
substantiate her original claim of entitlement to service 
connection, including both hers and VA's responsibilities.  
The appeal as to a higher initial rating was adjudicated in 
an October 2006 Statement of the Case ("SOC"), which 
provided the Veteran with notice of the evidentiary criteria 
to substantiate an increased rating claim.  Her claim was 
again readjudicated in an August 2009 Supplementary Statement 
of the Case ("SSOC").  As such, the Board concludes that 
the Veteran is not prejudiced by any technical notice 
deficiency along the way.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post service VA 
medical center ("VAMC"), private and Scott Air Force Base 
treatment records, and VA examination reports dated July 
2005, June 2006 and January 2008.  The claims file also 
contains the Veteran's statements in support of her claim.  
Additionally, as this claim is one involving a current 
evaluation of an already service-connected disability, the 
Board finds that all pertinent records relating to this claim 
have been associated with the claims folder.

Furthermore, the VA examination reports show that the VA 
examiners reviewed the Veteran's complete claims folder, 
including her service and post-service treatment records, 
elicited from the Veteran her history of complaints and 
symptomatology related to her claim, and provided clinical 
findings detailing the results of her examinations and 
diagnostic tests.  For these reasons, the Board concludes 
that the examination reports in this case are adequate upon 
which to base a decision.
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her appealed claim. 

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show regarding the claim.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).
Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability, regardless of the time period or 
regulations examined.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The evaluation of the same disability under various 
diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

The Veteran's service-connected status post right salpingo-
oophorectomy (the removal of an ovary with a fallopian tube) 
has been rated under Diagnostic Code ("DC") 7619.  Under 
this code, removal of an ovary for the first three (3) months 
after removal warrants a 100 percent rating.  Thereafter, 
complete removal of both ovaries will result in a 30 percent 
rating, while the removal of one ovary with or without 
partial removal of the other results in a non-compensable 
rating. 
III.  Analysis

The Veteran contends that her service-connected disability is 
greater than the current non-compensable rating contemplates.  
Specifically, she asserts that the currently assigned 
evaluation does not adequately reflect the impact of the 
condition on her daily life.  See notice of disagreement 
("NOD"), October 2005.

The claims folder reveals that, in January 2004, the Veteran 
underwent a right salpingo-oophorectomy pursuant to 
complaints of persistent right, lower quadrant abdominal pain 
beginning in February 2001, following a total hysterectomy in 
October 2000.  See Scott Air Force Base treatment records, 
January 2004.

In July 2005, a VA gynecological examination revealed a right 
salpingo-oophorectomy.  The examiner noted that the Veteran 
did not claim that her condition had any effect on her 
activities of daily living, as her chronic pain had been 
relieved by the procedure itself.  

In June 2006, the Veteran was afforded another VA 
examination.  Although she reported that she had missed a 
substantial amount of time from work due to the severe pain 
following her hysterectomy, she reported relief of her pelvic 
pain following her January 2004 surgery to remove her right 
ovary and fallopian tube.  She was again diagnosed as having 
undergone a right salpingo-oophorectomy.  

In January 2008, the Veteran was afforded a third VA 
examination, at which time the Veteran denied pelvic and 
abdominal pain.  The examiner diagnosed her again as being 
status post right hysterectomy with a right salpingo-
oophorectomy, and noted that there were no significant 
effects on her occupation.  The effects on her activities of 
daily living were primarily non-existent (feeding, bathing, 
dressing, toileting, grooming), to mild (chores, shopping, 
recreation, traveling), with severe effects noted only on 
exercise, and an inability to participate in sports.  



IV.  Conclusion

Based on a review of the evidence of record, the Board 
concludes that the probative evidence is against granting the 
Veteran's claim of entitlement to an increased initial rating 
for status post right salpingo-oophorectomy.  As noted above, 
the Veteran's service-connected disability has been rated 
under DC 7619, which indicates that, following the initial 
three-month period after the removal of one ovary, either 
with or without the partial removal of the other, a non-
compensable rating is the highest rating available.  As there 
is no medical evidence to show that there has been a complete 
removal of both ovaries, a higher rating under DC 7619 is not 
warranted.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the Veteran's 
disability, but finds no higher rating is possible.  As the 
Veteran has already been service-connected at the highest 
possible rating under DC 7618 for her hysterectomy, and there 
is no evidence of any other currently-diagnosed gynecological 
disorders either caused by or related to her already service-
connected disorders, there is no basis for assigning a higher 
rating or a separate rating under another diagnostic code.  
See 38 C.F.R. § 4.116.

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2009). To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating. Id.

As noted above, there is a lack of objective symptomatology 
associated with the service-connected disability.  Thus, the 
rating criteria reasonably describe the Veteran's disability.  
Hence, referral for consideration of an extraschedular rating 
is, therefore, not warranted.  

In addition to the medical evidence, the Board has considered 
the Veteran's assertions that her disability is greater than 
contemplated by the current non-compensable rating.  As a 
layperson, the Veteran is competent to attest to symptoms 
that she experiences, such as abdominal pain.  As such, these 
statements are entitled to some probative weight.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, in this case, several competent VA examiners 
reviewed the medical evidence and performed physical 
examinations, and subsequently concluded that the Veteran did 
not have a complete removal of both ovaries, nor were there 
objective evidence of symptomatology associated with that 
removal.  The Board finds this evidence to be more probative 
than the Veteran's lay statements.

The Board therefore concludes that the preponderance of the 
evidence is against the Veteran's claim for an increased 
initial rating for status post right salpingo-oophorectomy.  
The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application, as there is not an 
approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

 
ORDER

Entitlement to an initial compensable evaluation for status 
post right salpingo-oophorectomy is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


